Citation Nr: 1728995	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-17 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee total arthroplasty and left patella revision (left knee disability).  

2.  Entitlement to a temporary total rating based on hospitalization and the need for convalescence following right knee surgery.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO denied entitlement to service connection for a right knee disability, including a claim for a temporary total rating based on the need for convalescence after right knee surgery; and, determined that new and material evidence sufficient to reopen a previously denied claim of service connection for a left shoulder injury had not been received.  

In April 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

In December 2014, the Board reopened the previously denied claim of service connection for post-operative residuals of a left shoulder injury, and granted service connection on the merits.  The Board remanded the claim of entitlement to service connection for a right knee disability, as well as the inextricably intertwined claim for a temporary total rating based on the need for convalescence following surgery for a service-connected disability.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in March 2016 denying the Veteran's request to reopen the previously denied claim of service connection for a lumbar spine disability.  In April 2016, the RO received the Veteran's Notice of Disagreement (NOD) with that determination.  A review of the Veteran's claims file shows that the Agency of Original Jurisdiction (AOJ) is actively developing the appeal at this time.  See June 2016 correspondence acknowledging the receipt of the Veteran's NOD and request for the Decision Review Officer (DRO) process to handle the appeal.  The June 2016 correspondence also informed the Veteran that if his appeal regarding the lumbar spine could not be granted, the AOJ would prepare a Statement of the Case and furnish him with a copy.  A DRO hearing was subsequently scheduled for January 2017, but according to a January 2017 Informal Conference Report, the Veteran was unable to attend the hearing due to hospitalization.  The DRO agreed that a medical examination was necessary to decide the claim, and, according to a June 2017 Exam Request Document, such is in the process of being scheduled.  In order to accord the AOJ an opportunity to proceed with its initial action on the Veteran's February 2016 NOD as set forth in 38 C.F.R. § 19.26 (a), any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  Accordingly, the matter is referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right knee disabilities of osteochondritis dissecans, cartilage defect, meniscal tears status post lateral and medial meniscectomies, chondrocalcinosis, and osteoarthritis status post total knee replacement all had their onset many years following discharge from service, and are not otherwise related to any injury or disease in service.  

2.  The Veteran's current right knee disability is not a result of, or made permanently worse by, a service-connected disability.  

3.  The need for convalescence following right knee surgery is unrelated to a service-connected disability.  


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in service and may not be presumed to have been so incurred; and, it is not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 for right knee surgery procedure have not been met.  38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in September 2010, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a right knee disability and the information needed to substantiate and complete his claim for a temporary total rating based on the need for convalescence following surgery, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  After the case was remanded, the RO sent additional correspondence to the Veteran in January 2015 notifying him of the information needed to substantiate and complete his claim of service connection for a right knee disability on a secondary basis.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post-service medical records, and hearing transcripts have been obtained and reviewed.  

He was afforded VA examination of his right knee in September 2016.  The examiner's findings were based on review of the claims file, including service treatment records, the VA treatment records, private orthopedic records, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's April 2013 hearing, the VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded in December 2014 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.


II.  Service Connection - Right Knee

The Veteran seeks service connection for a right knee disability.  

At his April 2013 hearing before the undersigned, the Veteran's representative explained that the Veteran was not asserting that his right knee disability began in service; but rather, he asserted that his right knee disability was secondary to overuse as a result of his service-connected left knee disability.  In this regard, the Veteran's representative noted that the RO did not address secondary service connection in the March 2011 rating decision.  The undersigned VLJ then clarified that the Veteran's claim was based on secondary service connection and the Veteran's representative acknowledged that there was no injury to the right knee in service.  Hearing Transcript, pp. 4-6.  

The Veteran testified that he began having problems with his right knee at some point following the reconstruction of his left knee.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

As noted above, the Veteran does not contend, and the record does not show, that the Veteran injured his right knee in service.  Rather, he believes that overuse of the right knee as a result of his service-connected left knee disability has caused disability to his right knee.  In other words, the Veteran is claiming secondary service connection.  

The Veteran was afforded a VA examination of the right knee in September 2016.  The examiner noted the following history with regard to the right knee:  patellofemoral pain syndrome and meniscal tear in May 2010, cartilage restoration surgery in July 2010, osteoarthritis diagnosed in December 2010, and status post knee replacement in 2015.  

Upon a review of the Veteran's claims file, the examiner opined that the Veteran's right knee disability less likely than not proximately due to or the result of the Veteran's service-connected left knee disability.  

First, the examiner observed that the Veteran's first complaints of right knee pain began in May 2010.  MRI showed osteochondritis dissecans and lateral and medial meniscus tears.  He underwent arthroscopic lateral partial meniscectomies plus patellofemoral and medial femoral condylar abrasion arthroplasty of the right knee but continued to have pain.  In September 2014 he underwent repeat abrasion chondroplasty and partial medial meniscectomy of the right knee.  He continued to have marked anterior right knee pain and had a right total knee arthroplasty in November 2015.  

Next, the examiner explained that the etiology of osteochondritis dissecans of the knee, which is due to disruption of the arterial supply to the underlying bone, is not known.  In addition, the examiner indicated that conditions of the opposite knee have not been identified as a cause for osteochondritis dissecans.  

Next, the examiner noted that a right knee x-ray of September 2010 indicated that the Veteran had calcium deposits in his cartilage (chondrocalcinosis).  The examiner explained that chondrocalcinosis could be associated with a number of conditions, but all them are metabolic or endocrinologic, and therefore the right knee chondrocalcinosis was not related to the contralateral (opposite side) knee conditions.  Accordingly, the examiner concluded that the Veteran's chondrocalcinosis of the right knee is less likely than not proximately due to or the result of the service-connected left knee conditions.  

Next, the examiner referred to the Veteran's medial and lateral meniscus tears of the right knee which were identified at the same time as his osteochondritis dissecans in 2010.  The Veteran gave no history of specific trauma and did not have acute onset of right knee pain.  Thus, according to the examiner, the Veteran's presentation with regard to the meniscal tears, was consistent with tears due to meniscus degeneration.  The examiner explained that the risk factors for tears due to meniscus degeneration included age (with tears found in 33-50 percent of the population at age 50-60).  Additional risk factors for meniscal tears included elevated body mass index, specific occupations involving lifting and kneeling, and smoking.  According to the medical literature cited to by the examiner, there were no results for evidence of a relationship between degenerative meniscus tears and prior contralateral knee arthroplasty, reconstruction, or meniscectomy.  Accordingly, the examiner opined that the Veteran's right knee medial and lateral meniscus tears were less likely than not proximately due to his service-connected total arthroplasty left knee and left patella revision (formerly evaluated as posttraumatic degenerative joint disease of the left knee, status post knee reconstruction, status post repair of torn anteriocruciate ligament repair and multiple meniscectomy with residuals).  

Finally, the examiner noted that risk factors for the Veteran's osteoarthritis, which was first shown at some point after the initial x-ray of the right knee in May 2010, included being overweight, or obese, over 45 years of age, and knee injury.  The examiner pointed out that the Veteran did not have an knee injury, but, he was overweight and over 45 years of age.  The examiner also noted that leg length discrepancy, which can occur as a result of a knee replacement, is also a risk factor for osteoarthritis of the knee.  However, the examiner pointed out that at a May 2009 VA examination, the Veteran gait was reportedly normal and no leg length discrepancy was noted.  Accordingly, the examiner opined that the Veteran's right knee osteoarthritis was less likely than not proximately due to or the result of his service-connected left knee disability.  

Likewise, the examiner indicated that there was no evidence of a worsening of osteochondritis of the knee as a result of the left knee disability.  Similarly, the examiner pointed out that Veteran's chondrocalcinosis of the right knee was always asymptomatic and did not progress radiographically between 2010 and 2015 (per x-ray evidence).  Additionally, the examiner found no medical literature to support a finding of a worsening of meniscal tears due to conditions of the contralateral knee.  Accordingly, the examiner concluded that the Veteran's right knee conditions of osteochondritis dissecans, chondrocalcinosis, and meniscal tears were not aggravated beyond the natural progression during service.  

Regarding the Veteran's osteoarthritis, the examiner noted no degenerative arthritis seen on initial x-ray of May 2010; however, there was a progression from mild medial compartment narrowing to include small spurs on the tibia, patella and femur (per a review of the subsequent x-rays in the record).  The examiner explained that according to medical literature, knee osteoarthritis frequently progressed after meniscus resection.  The examiner referenced a study where 64 percent of patients who had meniscus resection had progression of osteoarthritis over 20-30 years.  Also, the examiner indicated that ipsilateral malalignment has also been identified in the medical literature as a risk factor for knee osteoarthritis progression; however, contralateral has not been reported to do so.  Accordingly, the examiner opined that it was less likely than not that the Veteran's osteoarthritis of the right knee has been aggravated beyond its natural progression by the service-connected left knee disability.  

There is no contradictory medical evidence of record.  While the Veteran is competent to report that his right knee pain began shortly after his left knee reconstruction; and, may sincerely believe that his right knee disability was caused or aggravated by his service-connected left knee disability, he does not possess the requisite medical expertise necessary to provide a competent opinion as to causation in this regard.  In other words, the etiology of the Veteran's right knee conditions requires medical training and is not capable of lay observation.  

The VA examiner provided a complete medical rationale to support each opinion, citing to accepted medical literature and objective testing in the record; and, using sound medical judgment.  

In summary, the Board finds more persuasive the opinions of the medical expert rather than the lay assertions of the Veteran.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a right knee disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


III.  Temporary Total Ratings 38 C.F.R. § 4.30

The Veteran asserts that a temporary total rating is warranted for periods of convalescence following surgery on his right knee.  

Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals or the necessity for house confinement or continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  

However, as explained above, service connection is not warranted for a right knee disability.  Thus, this non-service-connected disability cannot form the basis of an entitlement to a temporary total disability rating due to convalescence, because the regulation only applies to service-connected disabilities.  

Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Service connection for a right knee disability is denied.  

Entitlement to a temporary total evaluation based on convalescence following right knee surgery is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


